                              1   WEIL, GOTSHAL & MANGES LLP                       KELLER & BENVENUTTI LLP
                                  Stephen Karotkin (pro hac vice)                  Tobias S. Keller (#151445)
                              2   (stephen.karotkin@weil.com)                      (tkeller@kellerbenvenutti.com)
                              3   Ray C. Schrock, P.C. (pro hac vice)              Peter J. Benvenutti (#60566)
                                  (ray.schrock@weil.com)                           (pbenvenutti@kellerbenvenutti.com)
                              4   Jessica Liou (pro hac vice)                      Jane Kim (#298192)
                                  (jessica.liou@weil.com)                          (jkim@kellerbenvenutti.com)
                              5   Theodore E. Tsekerides (pro hac vice)            650 California Street, Suite 1900
                                  (theodore.tsekerides@weil.com)                   San Francisco, CA 94108
                              6   767 Fifth Avenue                                 Tel: 415 496 6723
                              7   New York, NY 10153-0119                          Fax: 650 636 9251
                                  Tel: 212 310 8000
                              8   Fax: 212 310 8007

                              9   Attorneys for Plaintiffs (Debtors
                                  and Debtors in Possession)
                             10
                                                             UNITED STATES BANKRUPTCY COURT
                             11                              NORTHERN DISTRICT OF CALIFORNIA
                                                                  SAN FRANCISCO DIVISION
                             12
                                  In re:                                      Case Nos. 19-30088 (DM)
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                                                              Chapter 11
                                  PG&E CORPORATION,                           (Lead Case)
      767 Fifth Avenue




                             14
                                            - and -                           (Jointly Administered)
                             15
                                  PACIFIC GAS AND ELECTRIC
                             16
                                  COMPANY,
                             17                                               Adv. Pro. No. 19-_____ (DM)
                                                                Debtors.
                             18
                                                                              DEBTORS’ COMPLAINT FOR PRELIMINARY
                             19   PG&E CORPORATION and                        AND PERMANENT INJUNCTIVE RELIEF AS
                                  PACIFIC GAS AND ELECTRIC                    TO IN RE PG&E CORP. SECURITIES LITIG., 18-
                             20   COMPANY,                                    CV-03509 (N.D. CAL.)

                             21                                 Plaintiffs,
                             22   v.
                             23   PUBLIC EMPLOYEES RETIREMENT
                                  ASSOCIATION
                             24   OF NEW MEXICO and YORK
                                  COUNTY
                             25

                             26                                 Defendants.

                             27

                             28


                              Case: 19-30088      Doc# 2599      Filed: 06/18/19   Entered: 06/18/19 19:28:34    Page 1 of
                                                                             15
                              1          In accordance with 28 U.S.C. § 1334, section 105 of title 11 of the United States Code (the

                              2   “Bankruptcy Code”), and Federal Rules of Bankruptcy Procedure 7001(7) and 7065, PG&E

                              3   Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors and

                              4   debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the

                              5   “Chapter 11 Cases”), and as plaintiffs in the above-captioned adversary proceeding (the

                              6   “Adversary Proceeding”), allege for their complaint for preliminary and permanent injunctive relief

                              7   (the “Complaint”) as to In re PG&E Corp. Securities Litig., 18-cv-03509 (the “Wildfire Securities

                              8   Action”), an action commenced by the Lead Plaintiff Public Employees Retirement Association of

                              9   New Mexico (“PERA”), and York County, acting on behalf of the County of York Retirement Fund,

                             10   City of Warren Police and Fire Retirement System and Mid-Jersey Trucking Industry & Local No.

                             11   701 Pension Fund (“York”, and together with PERA, the “Securities Plaintiffs”), upon knowledge
Weil, Gotshal & Manges LLP




                             12   of their own acts and upon information and belief as to other matters, as follows:
 New York, NY 10153-0119




                             13                                       NATURE OF THE ACTION
      767 Fifth Avenue




                             14          1.      The Debtors seek to preliminarily and permanently enjoin the prosecution of the

                             15   Wildfire Securities Action against those of the Debtors’ current and former directors and officers

                             16   that are named as defendants (the “Individual Defendants”), and the underwriters of certain of the

                             17   Debtors’ notes offerings (the “Underwriter Defendants” and collectively with the Individual

                             18   Defendants, the “Non-Debtor Defendants”), with the same effect and to the same extent as would

                             19   be the case if section 362(a) of the Bankruptcy Code applied.

                             20          2.       Based on the facts alleged herein, the Court’s exercise of its powers under section

                             21   105 of the Bankruptcy Code to preliminarily and permanently enjoin the continued prosecution of

                             22   the Wildfire Securities Action is appropriate and in the best interests of the estates.

                             23                                               THE PARTIES

                             24          3.      PG&E Corp. is a holding company whose primary operating subsidiary is the Utility,

                             25   an electricity and natural gas utility operating in northern and central California.

                             26          4.      Upon information and belief, PERA is a qualified retirement plan under section

                             27   401(a) of the Internal Revenue Code, with its headquarters at 2500 Louisiana Blvd. NE #420,

                             28 Albuquerque, New Mexico, 87110.
                              Case: 19-30088 Doc# 2599 Filed: 06/18/19                 Entered: 06/18/19 19:28:34           Page 2 of
                                                                   15
                              1           5.      Upon information and belief, York is the county government for York County,

                              2   Pennsylvania, with its offices at 28 East Market Street, York, Pennsylvania, 17401.

                              3                                       JURISDICTION AND VENUE

                              4           6.      The Adversary Proceeding arises in and relates to the Chapter 11 Cases. The Court

                              5   has jurisdiction to consider the Adversary Proceeding and over the claims asserted by the Debtors

                              6   against PERA and York herein pursuant to 28 U.S.C. §§ 157 and 1334; the Order Referring

                              7   Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D. Cal.); and Rule

                              8   5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the Northern

                              9   District of California.

                             10           7.      This is a core proceeding under 28 U.S.C. § 157(b). The Debtors consent to the entry

                             11   of a final order by the Court in connection with this Adversary Proceeding to the extent it is later

                             12   determined that the Court, absent consent of the parties, cannot enter final orders or judgments
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   consistent with Article III of the United States Constitution.
      767 Fifth Avenue




                             14           8.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                             15                                        FACTUAL BACKGROUND

                             16   The Chapter 11 Cases

                             17           9.      The Debtors commenced these Chapter 11 Cases on January 29, 2019, in response to

                             18   a confluence of factors resulting from the separate, catastrophic and tragic wildfires that occurred in

                             19   Northern California in 2017 and 2018. The single most important issue in the Debtors’ Chapter 11

                             20   Cases is the ultimate resolution of the thousands of wildfire-related claims against the Debtors.

                             21   Addressing these claims in a piecemeal manner in state or federal court proceedings while

                             22   continuing to serve over 16 million customers was not feasible, and was the primary factor

                             23   precipitating the Debtors’ need to seek relief under chapter 11.

                             24   The Wildfire Securities Action

                             25           10.     The subject of this Adversary Proceeding is the Wildfire Securities Action, a

                             26   securities lawsuit that was filed after the scope of the Debtors’ potential liabilities for the wildfire

                             27   claims became clear. PERA, as lead plaintiff, initiated the Wildfire Securities Action on June 12,

                             28   2018, asserting claims against the Debtors and certain of the Individual Defendants under the

                              Case: 19-30088       Doc# 2599       Filed: 06/18/19     Entered: 06/18/19 19:28:34          Page 3 of
                                                                               15
                              1   Securities Exchange Act of 1934 (the “Exchange Act”). After commencing these Chapter 11 Cases,

                              2   the Debtors initiated an adversary proceeding on February 15, 2019 and sought to preliminarily and

                              3   permanently enjoin PERA’s prosecution of the Wildfire Securities Action as against all non-debtor

                              4   defendants named at that time. York then filed a separate complaint, based on similar allegations,

                              5   asserting claims under the Securities Act of 1933 (the “Securities Act”) against more of the

                              6   Debtors’ current and former directors and officers as well as the Underwriter Defendants. The

                              7   Debtors, the Non-Debtor Defendants, and the Securities Plaintiffs then stipulated that the Debtors

                              8   would dismiss their pending adversary proceeding without prejudice; that PERA and York would

                              9   consolidate York’s action with the Wildfire Securities Action; that the Securities Plaintiffs would

                             10   file a TAC in the Wildfire Securities Action; that the Debtors would commence this Adversary

                             11   Proceeding, and that the Non-Debtor Defendants’ deadline to respond to the TAC would be tolled

                             12   pending the outcome of this Adversary Proceeding. The Securities Plaintiffs filed the TAC on May
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   28, 2019.
      767 Fifth Avenue




                             14          11.     The Wildfire Securities Action is, by its own terms, an action against the Debtors.

                             15   The TAC names the Debtors themselves as defendants on the Exchange Act claims, which were

                             16   filed before these Chapter 11 Cases were commenced, and alleges that “[b]ut for the automatic stay

                             17   of proceedings, the [Debtors] would be named as a defendant” on the subsequently added Securities

                             18   Act claims as well. The 228-page TAC broadly alleges that the Debtors, acting through the

                             19   Individual Defendants, made false and misleading statements during the period from April 29, 2015

                             20   through November 15, 2018 with the intent to conceal deficiencies in the Debtors’ wildfire safety

                             21   practices, including numerous and widespread violations of California safety regulations related to

                             22   power lines. Current directors and officers that are named as Individual Defendants include Julie M.

                             23   Kane, Senior Vice President, Chief Ethics and Compliance Officer, and Deputy General Counsel;

                             24   Dinyar B. Mistry, Senior Vice President, Human Resources and Chief Diversity Officer; David S.

                             25   Thomason, Vice President and Chief Financial Officer of the Utility and Controller of PG&E; Fred

                             26   J. Fowler, Director; and Eric D. Mullins, Director. The Securities Plaintiffs further allege that these

                             27   allegedly deficient wildfire safety practices caused the 2017 wildfire and 2018 wildfires, which, in

                             28   turn, caused significant financial losses to the Debtors’ security holders.

                              Case: 19-30088       Doc# 2599      Filed: 06/18/19     Entered: 06/18/19 19:28:34        Page 4 of
                                                                              15
                              1          12.     The Securities Plaintiffs’ allegations thus concern the exact same events—the 2017

                              2   wildfires and 2018 wildfires—that precipitated the Debtors seeking protection under chapter 11, and

                              3   involve issues of causation that are at the core of the Debtors’ reorganization efforts.

                              4   Preliminary and Permanently Enjoining the Wildfire Securities Action is Appropriate

                              5          13.     The Court has “related to” jurisdiction over the Wildfire Securities Action because it

                              6   is beyond doubt that, if it continues, it could have an effect the Debtors’ estates by altering the

                              7   Debtors’ rights, liabilities, options, or freedom of actions (either positively or negatively). The

                              8   TAC’s allegations against both the Debtors and the Non-Debtor Defendants involve the very facts

                              9   that led the Debtors to file for chapter 11. The Wildfire Securities Action falls within this Court’s

                             10   “related to” jurisdiction because of, among other things, the strains that the non-bankruptcy litigation

                             11   of the wildfire claims would impose on the Debtors’ reorganization process; the threats that the

                             12   Wildfire Securities Action could drain the Debtors’ assets by one means or another; the potential
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   preclusive or prejudicial effects it could have on the Debtors; and the distractions that it would
      767 Fifth Avenue




                             14   impose on the Debtors and their key personnel.

                             15          14.     The Debtors have made tangible progress in their reorganization. They have secured

                             16   the Court’s approval of $5.5 billion in debtor-in-possession financing; stabilized business operations

                             17   and relationships with suppliers, vendors and other key business partners; engaged in ongoing

                             18   mediation to resolve Wildfire Claims pursuant to a plan of reorganization; obtained a Court order

                             19   extending the plan filing exclusivity periods; and, more recently, filed a motion seeking to establish

                             20   a bar date and approving related procedures for providing notice to all known and unknown

                             21   creditors, including the Debtors’ 16 million customers and any current or potential wildfire

                             22   claimants.

                             23          15.     It is clear that under all circumstances the Debtors’ business operations will continue,

                             24   and that a successful reorganization is accordingly not only reasonably likely, but a near certainty.

                             25          16.     Although non-debtors are also defendants in the Wildfire Securities Action, the action

                             26   effectively seeks damages from the Debtors, for conduct allegedly undertaken by the Debtors,

                             27   provable only with discovery from the Debtors, with consequences that directly impact the Debtors,

                             28   all at a time when all wildfire-related actions are stayed against the Debtors. Such an action would

                              Case: 19-30088       Doc# 2599      Filed: 06/18/19      Entered: 06/18/19 19:28:34        Page 5 of
                                                                              15
                              1   proceed, in function and in all but name, against the Debtors. The automatic stay, however, paused

                              2   all litigation among the Debtors and their creditors, including with respect to wildfire claims.

                              3   Permitting the Securities Plaintiffs to repackage the wildfire claims as securities claims purportedly

                              4   brought against the Debtors’ directors, officers, and underwriters undermines the Debtors’

                              5   protections under the Bankruptcy Code while actively harming their ability to bring these Chapter 11

                              6   Cases to an equitable and prompt negotiated resolution.

                              7          17.     Continued prosecution of the Wildfire Securities Action would further implicate the

                              8   Debtors’ indemnification obligations, impact the Debtors’ insurance coverage, risk preclusive

                              9   rulings regarding the Debtors’ alleged responsibility for the wildfires, and burden and distract the

                             10   Debtors as they strive toward an efficient resolution and administration of their estates. Each of

                             11   these harms alone are sufficient to extend the stay to the Non-Debtor Defendants.

                             12          18.     A primary driver for the Chapter 11 Cases is the Debtors’ need to avail themselves of
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   a single, consolidated forum that will enable them to address and resolve fairly and expeditiously the
      767 Fifth Avenue




                             14   thousands of wildfire claims that they are facing.

                             15          19.     The continued prosecution of the Wildfire Securities Action, which would proceed

                             16   outside the supervision of the Bankruptcy Court, threatens to undermine that goal. Virtually all of

                             17   the allegations concern actions allegedly taken by the Debtors, their agents, or certain of their current

                             18   or former directors and officers. The Individual Defendants are sued in their official capacities as

                             19   instrumentalities of the Debtors. The allegations against the Individual Defendants, and the

                             20   consequences that flow from them, are coterminous with those brought against the Debtors. The

                             21   Individual Defendants, for example, are alleged to have exercised “their high-level positions of

                             22   control and authority as senior executive officers of PG&E” over a vast spectrum of corporate

                             23   activities, a degree of supervision interchangeable with that of the entire PG&E corporate form.

                             24          20.     As for the Underwriter Defendants, their potential liability too flows entirely from

                             25   alleged misstatements and omissions made by the Debtors. Therefore, proving any claim against the

                             26   Underwriter Defendants necessarily requires first establishing alleged misstatements or omissions by

                             27   the Debtors concerning, among other things, the Debtors’ wildfire safety practices in place in 2017

                             28   and/or 2018. Thus, the TAC devotes pages to alleged misstatements in the Debtors’ offering

                              Case: 19-30088      Doc# 2599       Filed: 06/18/19      Entered: 06/18/19 19:28:34       Page 6 of
                                                                              15
                              1   documents regarding the Debtors’ safety practices and response to the 2017 wildfires, but just one

                              2   paragraph to the Underwriter Defendants’ role in making those statements, alleging principally that

                              3   they “fail[ed] to conduct an adequate due diligence investigation.”

                              4          21.     The TAC makes clear that the Debtors are its real targets. Allegations against the

                              5   Non-Debtor Defendants amount to a mere fraction of the TAC. Counting the relevant terminology

                              6   in the TAC, the word “director” appears 81 times; “officer” yields 63 hits; “individual” garners 79

                              7   mentions; and “underwriter” turns up 40 times. But the big bull’s eye—the focus of the Wildfire

                              8   Securities Action—is “PG&E,” which appears 2,088 times, nearly ten times per page, a sum that

                              9   increases by 258 once the alternative moniker “Utility” is factored in, and by an additional 384 once

                             10   “Company” is tallied. In sum, roughly 91% of the references to the defendants in the TAC are

                             11   actually references to the Debtors.

                             12          22.     In reality, the Debtors are the only real party in interest here. The central issue in the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Wildfire Securities Action is the same one at the heart of the thousands of wildfire claims subject to
      767 Fifth Avenue




                             14   the automatic stay, i.e., whether Debtors caused the 2017 wildfires and/or the 2018 wildfires.

                             15          23.     The TAC includes the following allegations: “The false and misleading nature of this

                             16   statement was further revealed in a series of events from November 8–15, 2018, as evidence

                             17   emerged that PG&E’s safety violations caused the Camp Fire.”; “PG&E caused the North Bay

                             18   Fires”; “The Offering Documents for the April 2018 Notes Offering . . . misled investors by

                             19   insinuating that PG&E may not have caused and might not be liable for the destruction of life and

                             20   property resulting from fires that PG&E caused, or the costs associated with wildfires.”; “[The

                             21   Debtors’ 10-K] misleadingly represented that it was only a possibility that PG&E caused or would

                             22   face liability for the fires.”; “[T]his statement materially omitted the true risk that PG&E would

                             23   cause wildfires serious enough to imperil the Company’s financial condition.”

                             24          24.     Likewise, the cause of the alleged stock drops—i.e., loss causation—cannot be

                             25   divorced from the cause of the wildfires. To prove loss causation, the Securities Plaintiffs must

                             26   establish, among other things, their allegation that wildfires were a “materialization of the concealed

                             27   risk.” But the wildfires did not reveal anything about a “concealed risk” of allegedly deficient

                             28   wildfire safety practices; what they revealed, and what the post-wildfires reports revealed, was that

                              Case: 19-30088      Doc# 2599       Filed: 06/18/19     Entered: 06/18/19 19:28:34         Page 7 of
                                                                              15
                              1   there was a risk that PG&E would be held liable if PG&E in fact caused any of the wildfires. It is

                              2   for this reason that nearly the entirety of the Securities Plaintiffs’ “Loss Causation” section of the

                              3   TAC focuses on whether PG&E caused the Northern California wildfires. The TAC includes the

                              4   following allegations: “PG&E’s Safety Violations Caused the Devastating North Bay Fires.”;

                              5   “PG&E’s Safety Violations Caused the Devastating Camp Fire."; “It was not until Thursday,

                              6   October 12, 2017 that the market began to understand that PG&E’s safety regulation violations were

                              7   likely a proximate cause of the North Bay Fires.”; “This was the first disclosure indicating that

                              8   PG&E caused any of the North Bay Fires. In response to this news, PG&E’s share price declined

                              9   6.7%.”; “On this news that PG&E would likely bear at least some responsibility for the fires,

                             10   PG&E’s stock dropped $4.65 per share.”

                             11           25.     Allowing some of the most important issues of the Chapter 11 Cases to be resolved in

                             12   a forum other than the Bankruptcy Court, and one where the Debtors would not be participating as a
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   defendant, would undermine the Debtors’ efforts to achieve a comprehensive resolution of claims
      767 Fifth Avenue




                             14   arising from the 2017 wildfires and 2018 wildfires. Parallel litigation of the Wildfire Securities

                             15   Action in a different forum, when the action involves issues of causality that are central to the

                             16   Chapter 11 Cases, could significantly impair the Debtors’ chapter 11 process.

                             17           26.     This Court has previously recognized the unique status of the wildfire claims in the

                             18   Debtors’ Chapter 11 Cases and the paramount importance of confirming a plan. This Court has

                             19   stated that: “[The] Debtors’ many challenging tasks include figuring out the structure and

                             20   implementation methods of any viable reorganization, not the least of which task is the liquidation or

                             21   aggregate estimation of countless claims from the recent wildfires, other tort liabilities and billions

                             22   of dollars of contractual liabilities of all types.”; “[T]here is too much at stake in needing to craft the

                             23   contours of the reorganization than to require a debtor this soon to tackle specific individual cases.”

                             24   The Court’s concerns, expressed in connection with relatively minor, non-wildfire related disputes,

                             25   are even more applicable here. Permitting the Wildfire Securities Action to proceed at this time

                             26   would not only contravene the fundamental purposes of the automatic stay, but also would

                             27   undermine a comprehensive resolution of the wildfire claims by favoring the Securities Plaintiffs

                             28

                              Case: 19-30088       Doc# 2599       Filed: 06/18/19     Entered: 06/18/19 19:28:34          Page 8 of
                                                                               15
                              1   over all other wildfire claimants, all at the expense of the Debtors’ comprehensive reorganization

                              2   and all economic stakeholders.

                              3          27.     Not only are the Debtors the true targets of the Wildfire Securities Action, but they

                              4   also will ultimately bear, directly or indirectly, attorneys’ fees and other losses associated with the

                              5   claims against the Non-Debtor Defendants due to the Debtors’ indemnification obligations. Thus, if

                              6   allowed to proceed, any recovery obtained by the Securities Plaintiffs outside of the claims

                              7   administration process may ultimately be paid from the estates’ assets, or from insurance coverage in

                              8   which the Debtors have an interest. This threatened indirect exploitation of the Debtors’ assets

                              9   would irreparably harm their reorganization efforts.

                             10          28.     The Securities Plaintiffs’ continued prosecution of the Wildfire Securities Action will

                             11   irreparably harm the Debtors by further implicating their indemnification obligations to the Non-

                             12   Debtor Defendants.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13          29.     Pursuant to Resolutions of the Debtors’ Boards of Directors, the Debtors must
      767 Fifth Avenue




                             14   indemnify their current and former directors and officers for any “costs, charges, expenses,

                             15   liabilities, and losses (including, without limitation, attorneys’ fees [and] judgments)” incurred “by

                             16   reason of the fact that he or she . . . is or was a director or officer” of the Debtors. Pursuant to these

                             17   obligations, the Debtors are reimbursing the Individual Defendants for any attorneys’ fees they incur

                             18   in connection with the Wildfire Securities Action. The Debtors will also reimburse the Individual

                             19   Defendants for any other losses they incur in connection with the Wildfire Securities Action, subject

                             20   to applicable law. Similarly, the underwriting agreements require that for each of the Debtors’

                             21   relevant notes offerings require the Debtors to indemnify the Underwriter Defendants for “any and

                             22   all losses, claims, damages or liabilities, joint or several to which they or any of them may become

                             23   subject under the [Securities] Act, the Exchange Act or other Federal or state statutory law or

                             24   regulation,” as well as “for any legal or other expenses reasonably incurred by them in connection

                             25   with investigating or defending any such loss, claim, damage, liability or action.” The Debtors

                             26   expect that, if the Wildfire Securities Action is permitted to proceed, the Underwriter Defendants

                             27   will seek to avail themselves of these indemnification rights for the claims asserted against them in

                             28   that action. The Non-Debtor Defendants’ indemnity claims have already begun to accrue, and, in

                              Case: 19-30088       Doc# 2599       Filed: 06/18/19     Entered: 06/18/19 19:28:34         Page 9 of
                                                                               15
                              1   light of the vast scope of the allegations set forth in the TAC, they will grow substantially if the

                              2   Court allows the Wildfire Securities Action to proceed.

                              3          30.     The Debtors maintain insurance policies to help cover any indemnification

                              4   obligations that arose in 2017 or 2018 to their current and former directors and officers, as relates to,

                              5   among other things, actions such as the Wildfire Securities Action (the “D&O Policies”).

                              6          31.     The D&O Policies provide coverage both to the Individual Defendants, and to the

                              7   Debtors themselves, up to specified amounts. The portion of this coverage that is shared amongst

                              8   the Debtors and the Individual Defendants—which constitutes the majority of the coverage available

                              9   under the D&O Policies—provides coverage: (i) to the Individual Defendants for any non-

                             10   indemnified losses incurred in their capacity as officers or directors of the Debtors (the “Side A

                             11   Coverage”); (ii) to the Debtors for any losses arising from their indemnification obligations owed to

                             12   the Individual Defendants (the “Side B Coverage”); and (iii) to the Debtors for any direct losses the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Debtors incur as a result of securities claims made directly against them (the “Side C Coverage”).
      767 Fifth Avenue




                             14   Importantly, the shared coverage available under the D&O Policies is subject to an aggregate limit of

                             15   liability, such that when proceeds are paid out under any one coverage part, the remaining available

                             16   shared coverage is reduced. Once the Debtors’ payment to or on behalf of the Individual Defendants

                             17   for or of losses (including defense costs) incurred by the Individual Defendants in connection with

                             18   the Wildfire Securities Action reaches a self-insured retention applicable to the Side B Coverage of

                             19   the D&O Policies, the Debtors will be entitled to payment under the Side B Coverage for further

                             20   payment by the Debtors to or on behalf of the Individual Defendants for or of losses (including

                             21   defense costs) incurred by the Individual Defendants in connection with the Wildfire Securities

                             22   Action, above that self-insured retention.   The Debtors’ recovery of insurance proceeds under the

                             23   Side B Coverage would reduce the coverage available to the Debtors under the D&O Policies.

                             24          32.     Should the Court decline to issue the requested injunction, it will result in a real,

                             25   immediate and continuing harm to the Debtors. Given that the potential exposure in the Wildfire

                             26   Securities Action far exceeds the limits of liability in the D&O Policies, losses incurred by the

                             27   Individual Defendants in connection therewith may completely exhaust the proceeds available under

                             28   the D&O Policies. And the concern that the Debtors may ultimately need to rely on this coverage is

                              Case: 19-30088       Doc# 2599       Filed: 06/18/19     Entered: 06/18/19 19:28:34         Page 10
                                                                             of 15
                              1   particularly acute here, where the Securities Plaintiffs’ claims against the Debtors implicate the Side

                              2   C Coverage. Moreover, depletion of this coverage could force the Debtors to satisfy the remainder

                              3   of their indemnification obligations using funds of their estates. Further, depletion of the D&O

                              4   Policies’ coverage, in which the Debtors have an interest, could further harm them by impacting

                              5   their ability to retain management and the willingness of managers to make strong decisions if they

                              6   lack insurance protection.

                              7           33.     Judgments entered against the Individual Defendants—all alleged to be acting in their

                              8   official capacities on behalf of the Debtors—risk the possibility of binding PG&E itself. Another

                              9   court could find that the Wildfire Securities Action, if litigated to conclusion against the Individual

                             10   Defendants, precludes the Debtors from relitigating important issues in cases against the Debtors,

                             11   when the Debtors were deprived of the opportunity to defend themselves.

                             12           34.     Regardless of whether such judgments would be binding on the Debtors, a judgment
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   against the Non-Debtor Defendants—including the Underwriter Defendants, who are facing the
      767 Fifth Avenue




                             14   same set of allegations and who may be held jointly liable for any misstatements that the Securities

                             15   Plaintiffs can prove—risks severely prejudicing the Debtors in later litigation.

                             16           35.     This risk of prejudice to the Debtors extends to every phase of the proceedings in the

                             17   Wildfire Securities Action. For example, an adverse ruling against the Non-Debtor Defendants at

                             18   the pleading stage raises the risk that the court will later find that those rulings are the law of the

                             19   case, which generally precludes reconsideration of an issue that has already been decided by the

                             20   same court.

                             21           36.     Similarly, discovery in the Wildfire Securities Action exposes the Debtors to record

                             22   taint, as any discovery undertaken therein could have a potential impact upon any claim or suit

                             23   against them. The Wildfire Securities Action thus puts the Debtors in the untenable position of

                             24   either sitting on the sidelines and risking the development of a legal and factual record that could

                             25   prejudice them in future proceedings, or abandoning the benefits granted by section 362 of the

                             26   Bankruptcy Code.

                             27

                             28

                              Case: 19-30088        Doc# 2599       Filed: 06/18/19     Entered: 06/18/19 19:28:34          Page 11
                                                                              of 15
                              1            37.   Regardless of whether the rulings and evidentiary record developed in the Wildfire

                              2   Securities Action would prejudice the Debtors, the same issues still would need to be adjudicated

                              3   twice.

                              4            38.   The Wildfire Securities Action presents a unique burden to the Debtors across all

                              5   aspects of their business. If allowed to go forward, the Wildfire Securities Action will draw the

                              6   Debtors’ employees, at all levels of the company, away from the administration of the Chapter 11

                              7   Cases and related issues. The Debtors, their directors, officers, and other employees currently are

                              8   already engaged in the following tasks, among others, that are critical to their reorganization effort:

                              9   (i) stabilizing the Debtors’ business, which requires managing relationships with and responding to

                             10   innumerable inquiries from employees, the public, vendors, regulators, the official committees, and

                             11   other key parties in interest, as well as attending to their day-to-day ordinary course responsibilities;

                             12   (ii) assisting the Debtors’ advisors in preparing for bi-weekly hearings, many of which are contested,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   and overseeing and reviewing, on expedited timeframes, multiple lengthy and complex documents
      767 Fifth Avenue




                             14   for filing with the Court; (iii) responding to various demands from the Official Committee of

                             15   Unsecured Creditors and the Tort Claimants’ Committee; (iv) conducting ongoing negotiations with

                             16   multiple constituencies with respect to various matters related to the successful prosecution of these

                             17   Chapter 11 Cases; (v) managing the wildfire safety programs key to the Debtors’ ongoing

                             18   operations; and (vi) fulfilling obligations related to United States v. Pac. Gas & Elec. Co., Crim. No.

                             19   14-00175-WHA (N.D. Cal.).

                             20            39.   Should it proceed, the Wildfire Securities Action will materially divert the Debtors

                             21   and their directors, officers, and employees from these tasks in numerous ways. Prosecution of the

                             22   Wildfire Securities Action against the Non-Debtor Defendants will likely force the Debtors to

                             23   respond to broad and burdensome discovery. The allegations contained in the Securities Plaintiffs’

                             24   228-page TAC implicate potentially millions of pages of documents relating to transactions and

                             25   events that span decades, and involve many of the Debtors’ current directors, officers, and

                             26   employees, several of whom would likely be deposed. Moreover, given the Debtors’

                             27   indemnification obligations, and because the Securities Plaintiffs’ claims are ultimately directed at

                             28   the Debtors, the Debtors’ in-house legal team would need to monitor the litigation closely, and

                              Case: 19-30088       Doc# 2599       Filed: 06/18/19     Entered: 06/18/19 19:28:34         Page 12
                                                                             of 15
                              1   would potentially be required to intervene to protect their interests, again undermining the automatic

                              2   stay.

                              3           40.    These concerns are only heightened here, where the Debtors are already engaged in

                              4   discovery in the Chapter 11 Cases regarding wildfire-related issues. Now is not the time for the

                              5   Debtors to address further—and potentially conflicting discovery demands in a separate forum.

                              6   Given the substantial overlap between the Wildfire Securities Action and the subject matter of the

                              7   Debtors’ reorganization, there is a very real risk that its prosecution and attendant discovery would

                              8   ultimately divert the debtor’s resources and attention from the bankruptcy process, and possibly

                              9   deprive this Court of control over issues central to its administration of the estates. Continuation of

                             10   the Wildfire Securities Action would result in both immediate and irreparable harm to the Debtors

                             11   by causing their personnel to be distracted from participating in the reorganization process.

                             12           41.    There is no prejudice to the Securities Plaintiffs from applying the stay to the Non-
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Debtor Defendants. Any information in the Debtors’ possession that may be relevant to the
      767 Fifth Avenue




                             14   Securities Plaintiffs’ claims is already being preserved, and is not subject to deterioration.

                             15   Moreover, the Securities Plaintiffs have not expended significant resources to date in prosecuting the

                             16   Wildfire Securities Action, with the case still at the pleadings stage and no discovery undertaken.

                             17           42.    The public interest in a successful reorganization is particularly prevalent here, where

                             18   the claims of those injured by the wildfires and the provision of safe electricity to the Debtors’

                             19   customers must take precedence to the Securities Plaintiffs’ attempts to recover for purported

                             20   investment losses. A fair and equitable resolution of the wildfire claims is most likely to be achieved

                             21   in a single forum, this Court, and not through fragmented litigation across the country. That the

                             22   Debtors are a utility that provides electricity and natural gas to approximately 16 million customers

                             23   further demonstrates the public interest in a successful reorganization here. The Debtors also

                             24   employ over 24,000 employees and provide work for countless contractors, who go on to incorporate

                             25   additional people and resources into the state’s workforce.

                             26

                             27

                             28

                              Case: 19-30088       Doc# 2599       Filed: 06/18/19     Entered: 06/18/19 19:28:34         Page 13
                                                                             of 15
                              1                                                 COUNT ONE

                              2                            (Section 105 Preliminary and Permanent Injunction)

                              3           1.      The Debtors repeat and re-allege the allegations contained in the preceding

                              4   paragraphs of this Complaint as if fully set forth herein.

                              5           2.      A Bankruptcy Court may “issue any order, process, or judgment that is necessary or

                              6   appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

                              7           3.      A Bankruptcy Court may, in its discretion, issue injunctive relief under section 105 of

                              8   the Bankruptcy Code in order to restrain activities that threaten the reorganization process or impair

                              9   the court’s jurisdiction with respect to the case before it.

                             10           4.      This Court has “related to” jurisdiction and authority to enjoin the Wildfire Securities

                             11   Action under section 105(a) of the Bankruptcy Code because the Wildfire Securities Actions could

                             12   have an effect the Debtors’ estates.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13           5.      The Debtors are reasonably likely to reorganize successfully.
      767 Fifth Avenue




                             14           6.      The Securities Plaintiffs’ continued prosecution of the Wildfire Securities Action

                             15   against the Non-Debtor Defendants will cause the Debtors to suffer immediate, irreparable harm.

                             16           7.      The balance of hardships favors an injunction as the irreparable harm to the Debtors

                             17   outweighs any potential harm to Securities Plaintiffs.

                             18           8.      The requested injunctive relief will serve the public interest.

                             19           9.      Preliminary and permanent injunctive relief pursuant to section 105 of the

                             20   Bankruptcy Code enjoining the Wildfire Securities Action is therefore necessary and appropriate.

                             21           WHEREFORE, the Debtors respectfully request relief as follows:

                             22                   a.       That this Court exercise its powers under section 105 of the Bankruptcy Code

                             23   to preliminarily and permanently enjoin the Securities Plaintiffs’ prosecution of the Wildfire

                             24   Securities Action against the Non-Debtor Defendants with the same effect and to the same extent as

                             25   would be the case if section 362(a) of the Bankruptcy Code applied.

                             26

                             27

                             28

                              Case: 19-30088           Doc# 2599    Filed: 06/18/19     Entered: 06/18/19 19:28:34       Page 14
                                                                              of 15
                              1   Dated: June 18, 2019
                                                                                WEIL, GOTSHAL & MANGES LLP
                              2
                                                                                KELLER & BENVENUTTI LLP
                              3

                              4                                                 By: /s/ Theodore E. Tsekerides
                                                                                       Theodore E. Tsekerides
                              5

                              6                                                 Attorneys for Plaintiffs (Debtors and Debtors in
                                                                                Possession)
                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088     Doc# 2599   Filed: 06/18/19   Entered: 06/18/19 19:28:34      Page 15
                                                                       of 15
